Case 20-30037-KKS Doc116 Filed 04/21/20 Page 1 of 16

. UNITED STATES BANKRUPTCY COURT
DISTRICT OF _#-dortala
o (a DIVISION

IN RE: 5 CA ON heo8 _ | S

Flerid« First Gey eh 1UDGE. Se 4

DEBTOR. CHAPTER 11

 

DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PERIOD
FROM Bh [20 2020 To 3/31/2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Attorney for Debtor’ s Signature

 

 

 

 

 

Debtor's Address Attorney's Address
and Phone Number: and Phone Number:
135 Perry Ave SE B07 S. Palate A.
Fort Walton Beach, FL 32548 Pensaccda, Pt
850-244-515 39 Jo j—
(82) 3PM

 

 

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20" day of
the following month,

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://v

1) Instructions for Preparations of Debtor’ s Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)http://www.usdol. gov/ust/,

 

MOR-1

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 2 of 16

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING _ March 1, 2020 AND ENDING March 31, 2020

Name of Debtor; Florida First City Banks, Inc. Case Number __20-30037-KKS
Date of Petition; Jan 15, 2020
CURRENT CUMULATIVE
MONTH PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD 3,876.20 (a) 3,674.89 (b)
2. RECEMPTS:
A, Cash Sales
Minus: Cash Refunds (-)
Net Cash Sales
B. Accounts Receivable . ;
C. Other Receipts (See MOR-3) Interest income 67
(If you receive rental income,
you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C) wl... 1,98
4, TOTAL FUNDS AVAILABLE FOR
OPERATIONS (Line I + Line 3) 3,876,87 3,678.87.

 

 

SOOlwmlro .

98

5. DISBURSEMENTS
A, Advertising
. Bank. Charges
. Contract Labor
. Fixed. Asset Payments (not incl. in “N”)
. Insurance
. lfventory Payments (See Aitach. 2)
. Leases
. Manufacturing Supplies _ .
Office Supplies _ a ‘
Payroll - Net (See Attachment 4B)
. Professional Fees (Accounting & Legal)
Rent
. Repairs & Maintenance
. Secured Creditor Payments (See Attach. 2)
. Taxes Paid - Payroll (See Attachment 4C)
Taxes Paid - Sales & Use (See Aitachment 4C)
. Taxes Paid - Other (See Attachment 4C)
. Telephone
Travel & Entertainment
. US. Trustee Quarterly Fees
. Utilities
. Vehicle Expenses
. Other Operating Expenses (See MOR-3)
6. TOTAL DISBURSEMENTS (Sum of SA thru W) 0 a 0
7. ENDING BALANCE (Line 4 Minus Line 6) 3,676.87 (c) . 3,6/6,.8/ (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EN CK PRPOVMVOZEF AUT ROMMOOF

 

I declare under penalty of perjury that this statement and the acco ying documents and reports are true
and correct to the best of my knowledge and belief.

 

This 20th day of April, 2020.

 

o

(Signature) 7

(a)This number js carried forward from last month’s report. For the first report only, this num$ér will be the
balance as of the petition date.

(b)This figure will not change from month to month. It is always the amount of funds on hand.as of the date of
the petition.

(c)These two amounts will always be the same if form is completed correctly.

MOR-2

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 3 of 16

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)
Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

Cumulative

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Current Month Petition to Date
interest income 87 1.98
TOTAL OTHER RECEIPTS 67 1.98

SEE nteneerrnti

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

 

 

 

 

 

 

 

 

Source
Loan Amount of Funds Purpose vent S le
NONE
OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement, Write totals on Page MOR-2, Line
5W.

Cumulative
Description Current Month Petition to Date

NONE

 

 

 

 

 

 

 

TOTAL OTHER DISBURSEMENTS

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.

MOR-3

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 4 of 16

ATTACHMENT 1

MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
Name of Debtor: Florida First City Banks, Inc. Case Number: _20-30037-KKS

Reporting Period beginning _ March 1, 2020 Period ending March 31, 2020
ACCOUNTS RECEIVABLE AT PETITION DATE: 0

 

ACCOUNTS RECEIVABLE RECONCILIATION

(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

Beginning of Month Balance $ Q (a)
PLUS: Current Month New Billings
MINUS: Collection During the Month $ _o _(b)
PLUS/MINUS: Adjustments or Writeoffs $ 0 *
End of Month Balance $ Q __(c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:

 

 

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90 Days Over 90Days Total
$0 $0 $ 0 g 9 $ 0 (c)

For any receivables in the “Over 90 Days” category, please provide the following:

Receivable
Customer Date Status (Collection efforts taken, estimate of collectibility,

write-off, disputed account, etc.)

 

 

 

 

(a)This number is carried forward from last month’ s report. For the first report only, this number will be
the balance as of the petition date,

(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
Disbursements (Page MOR-2, Line 2B),
(c)These two amounts must equal.

MOR-4

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 5 of 16

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

 

Name of Debtor: Florida First City Banks, Inc. Case Number: 20-30037-KKS
Reporting Period beginning _ March 1, 2020 Period ending _Mareh 31, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Days
Incurred Outstanding Vendor Description Amount
NONE
TOTAL AMOUNT:

eee ee(D)
C] Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance § (a)
PLUS: New Indebtedness Incurred This Month §
- MINUS: Amount Paid on Post Petition,

 

 

 

Accounts Payable This Month $
PLUS/MINUS: Adjustments $ *
Ending Month Balance $ 9)

 

*For any adjustments provide explanation and supporting documentation, if applicable,

 

SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).

Number Total
Date of Post Amount of
Secured Payment Amount Petition Post Petition
Creditor/ Due This Paid This Payments Payments
Lessor Month Month Delinquent Delinquent

 

 

 

 

 

 

 

 

TOTAL ontestinmnene dd)

(a)This number is carried forward from last month’s report, For the first report only, this number will be zero,

(b, c)The total of line (b) must equal line (c).

(d)This number js reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).

MOR-S

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 6 of 16

 

ATTACHMENT 3
INVENTORY AND FIXED ASSETS REPORT
Name of Debtor: __ Florida First City Banks, Inc. Case Number: __ 20-30037-KKS
Reporting Period beginning March 1,2020 Period ending March 31,2020
INVENTORY REPORT
INVENTORY BALANCE AT PETITION DATE: $ 0

 

INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month
PLUS: Inventory Purchased During Month
MINUS: Inventory Used or Sold
PLUS/MINUS: Adjustments or Write-downs
Inventory on Hand at End of Month

(a)

 

 

 

GF [64 54 16 64

 

METHOD OF COSTING INVENTORY:

 

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

 

INVENTORY AGING
Less than 6 6 months to Greater than Considered
months old 2 years old 2 years old Obsolete Total Inventory
% % % % a 100%*

 

 

* Aging Percentages must equal 100%.
O Check here if inventory contains perishable items.

 

Description of Obsolete Inventory:

 

“FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: (b)
(Includes Property, Plant and Equipment)

 

BRIEF DESCRIPTION (First Report Only):

 

 

FIXED ASSETS RECONCILIATION:

Fixed Asset Book Value at Beginning of Month $ 0 (a)(b)
MINUS: Depreciation Expense SO
PLUS: New Purchases $
PLUS/MINUS: Adjustments or Write-downs $ *
Ending Monthly Balance $ 0

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

 

 

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
balance as of the petition date.

(b)Fair Market Value is the arnount at which fixed assets could be sold under current economic conditions.
Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

MOR-6

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 7 of 16

ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

 

 

 

Name of Debtor: __ Florida First City Banks, Inc. Case Number: __20-30037-KKS
Reporting Period beginning _March 1, 2020 Period ending March 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r2I/ree info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: __First City Bank of Florida = BRANCH: _Main- Fort Walton Beach

 

ACCOUNT NAME: checking : ACCOUNT NUMBER: _ 68918
PURPOSE OF ACCOUNT: OPERATING
Ending Balance per Bank Statement $428.13.

Plus Total Amount of Outstanding Deposits :

go
Minus Total Amount of Outstanding Checks and other debits $ me

Minus Service Charges
Ending Balance per Check Register _ 428.13 **(a)

*Debit cards are used by. NONE

**If Closing Balance is negative, provide explanation: N/A

 

The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: (0 Check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

$ 0 Transferred to Payroll Account
$ 0 Transferred to Tax. Account

 

(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-7

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 8 of 16

ATTACHMENT 5A

CHECK REGISTER - OPERATING ACCOUNT

 

Name of Debtor: _ Florida First City Banks, Inc. Case Number: _20-30037-KKS
Reporting Period beginning March 1, 2020 Period ending _ March 31, 2020

 

NAME OF BANK: _First City Bank of Florida BRANCH; _Main- Fort Walton Beach
ACCOUNT NAME: checking

ACCOUNT NUMBER: __ 68918

PURPOSE OF ACCOUNT: OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the

alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

CHECK
DATE NUMBER PAYEE PURPOSE MOUNT
NO ACTIVITY ON ACCOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL $0

MOR-8

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 9 of 16

ATTACHMENT 4B

 

MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

 

 

Name of Debtor: _ Florida First City Banks, Ine. Case Number: __20-30037-KKS
Reporting Period beginning _March 1, 2020 Period ending _ March 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.zov/ust/r2 I/ree_info.him.

NAME OF BANK: NO PAYROLL ACCOUNT prancu:

 

 

 

ACCOUNT NAME; ACCOUNT NUMBER:
PURPOSE OF ACCOUNT: PAYROLL
Ending Balance per Bank Statement gS.
Plus Total Amount of Outstanding Deposits $
Minus Total Amount of Outstanding Checks and other debits $ =
Minus Service Charges S$
Ending Balance per Check Register $ (a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:

The following disbursements were paid by Cash: (( Check here if cash disbursements were authorized
by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

The following non-payroll disbursements were made from this account:

Date Amount Payee Purpose Reason for disbursement from this
account

 

 

 

 

{a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-9

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 10 of 16

ATTACHMENT 5B
CHECK REGISTER - PAYROLL ACCOUNT

Name of Debtor: Florida First City Banks, Inc. Case Number: 20-30037-KKS

 

 

 

Reporting Period beginning March 1, 2020 Period ending March 31, 2020
NAME OF BANK: NO PAYROLL ACCOUNT — BRancu:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT: PAYROLL

 

Account for all disbursements, including voids, lost payments, stop payment, ete. In the

alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK
DATE NUMBER PAYEE PURPOSE \MOUNT
TOTAL $_.

MOR-10

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 11 of 16

ATTACHMENT 4C
MONTHLY SUMMARY OF BANK ACTIVITY - XXX8OCODMT Money Market Account
Name of Debtor: Florida First City Banks, Inc. Case Number: 20-30037-KKS
Reporting Period beginning March 1, 2020 Period ending March 31, 2020

 

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r2 | /index.htm.

NAME OF BANK:First City Bank of Florida BRANCH: _ Main- Fort Walton Beach

 

 

ACCOUNT NAME: Money Market Account ACCOUNT NUMBER: §73582
PURPOSE OF ACCOUNT: AMX _ cash holding account
Ending Balance per Bank Statement $3,248.74

Plus Total Amount of Outstanding Deposits

S$
Minus Total Amount of Oustanding Checks and other debits $ *
Minus Service Charges :

go
Ending Balance per Check Register $3,248.74 **(a)

“Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation: un hWA

 

The following disbursements were paid by Cash: (1 Check here if cash disbursements were authorized by

United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement
NONE

 

 

 

 

 

The following non-tax disbursements were made from this account:

Date Amount Payee Purpose Reason for disbursement from this account

NONE

 

 

 

 

 

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
“Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

MOR-11

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 12 of 16

ATTACHMENT 5C

CHECK REGISTER - TAX ACCOUNT

 

Name of Debtor: _ Florida First City Banks, Inc. Case Number: _ 20-30037-KKS
Reporting Period beginning March 1, 2020 Period ending March 31, 2020
NAME OF BANK: First City Bank of Florida BRANCH: _ Main- Fort Walton Beach

 

 

ACCOUNT NAME: _ Money Market Account ACCOUNT # 573582
PURPOSE OF ACCOUNT: WAX cash holding account

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.

http://www.usdoj.zov/ust.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHECK
DATE NUMBER PAYEE PURPOSE AMOUNT
NO ACTIVITY ON ACCOUNT
TOTAL (d)
SUMMARY OF TAXES PAID
Payroll Taxes Paid (a)
Sales & Use Taxes Paid (b)
Other Taxes Paid (c)
TOTAL (d)

(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
(Page MOR-2, Line 50).

(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
(Page MOR-2, Line SP).

(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
(Page MOR-2, Line 5Q).

(d) These two lines must be equal.

MOR-12

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 13 of 16

ATTACHMENT 4D
INVESTMENT ACCOUNTS AND PETTY CASH REPORT
INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Negotiable
NONE Current

Instrument Face Value Purchase Price Date of Purchase Market Value
TOTAL eee)
The following Petty Cash Drawers/Accounts are maintained:

(Column 2) (Column 3) (Column 4)

Maximum Amount of Petty Difference between
Location of Amount of Cash . Cash On Hand (Column 2) and
Box/Account in Drawer/Acct. At End of Month (Column 3)

NONE

TOTAL $ (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation

 

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a+b) $ (c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
MOR-2, Line 7).

MOR-13

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 14 of 16

 

 

 

ATTACHMENT 6
MONTHLY TAX REPORT
Name of Debtor: _ Florida First City Banks, Inc. Case Number: _20-30037-KKS
Reporting Period beginning _ March 1, 2020 Period ending _March 31, 2020
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Date Date Last

Taxing Payment Tax Return Tax Return

Authority Due Description Amount Filed Period
NONE

TOTAL $0 _

MOR-14

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 15 of 16

ATTACHMENT 7
SUMMARY OF OFFICER OR OWNER COMPENSATION
SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: _Florida First City Banks, Inc. Case Number: _20-30037-KKS
Reporting Period beginning _March 1, 2020 Period ending _March 31, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc, Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.

 

 

 

 

 

 

 

 

 

 

Payment
Name of Officer or Owner Title Description Amount Paid
John C, McGee Chairman NONE 0
Matthew N. McGee Vice Chairman NONE 0
Robert E, Bennett, Jr. President __ NONE 0
Steven Gregory Aldridas Secretary NONE Q
PERSONNEL REPORT
Full Time Part Time
Number of employees. at beginning of period 0. 0
Number hired during the period
Number terminated or resigned during period

Number of'employees on payroll at end. of period Q Q

 

CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers’ compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance, For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.)

Agent Date
and/or Phone Policy Coverage Expiration Premium
Cartier Number Number Type Date Due

No property is owned or insurance covered

 

 

 

 

 

 

The following lapse in insurance coverage occurred this month:

Policy Date Date
Type Lapsed Reinstated Reason for Lapse

 

 

 

 

 

(" Cheek here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.

MOR-15

 
Case 20-30037-KKS Doc116 Filed 04/21/20 Page 16 of 16

ATTACHMENT 8

 

SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

 

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc, Attach any relevant documents.

 

No Significant Developments during reporting activity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED

We anticipate filing a Plan of Reorganization and Disclosure Statement on or before

 

MOR-16

 
